 Case: 2:21-cv-01621-EAS-KAJ Doc #: 10 Filed: 08/04/21 Page: 1 of 1 PAGEID #: 48




                          THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


United States of America

Plaintiff
                               :
                               :                      Case No. 2:21-cv-1621
                                                      Judge Edmund A. Sargus
               vs                     :       Magistrate Judge Kimberly A. Jolson


Twenty-Eight Thousand One Hundred Eighty and 00/100 Dollars ($28,180.00) in United States
Currency


Defendant




                                     ENTRY OF DEFAULT


        It appears that Leo Warren is in default, having failed to plead or otherwise defend in this

cause as required by law; Now, therefore, in accordance with Rule 55 (a) of the Federal Rules of

Civil Procedure, Default is hereby entered against Mr. Warren on this 4th day of August 2021.

                                                      Richard W. Nagel, Clerk
                                                      United States District Court
                                                      Southern District of Ohio


                                                      By: /s/Donald A. Fitzgerald III
                                                        Donald A. Fitzgerald III, Deputy Clerk
